                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA

ANTHONY HAWKINS,           )                      3:18-CV-0287-RCJ-CLB
                           )
            Plaintiff,     )                      MINUTES OF THE COURT
                           )
     vs.                   )                      March 25, 2020
                           )
WATTS, et al.,             )
                           )
            Defendants.    )
__________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:                 LISA MANN             REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       The Office of the Attorney General did not accept service of process on behalf of
Harold Byrne, Dwayne Deal, Timothy Filson and Joshua Miller who are no longer
employees of the Nevada Department of Corrections (ECF No. 28). However, the
Attorney General has filed the last known addresses of these defendants under seal (ECF
No. 29). If plaintiff wishes to have the U.S. Marshal attempt service on these defendants,
he shall follow the instructions contained in this order.

       The Clerk shall ISSUE summonses for the above-named defendants and send the
same to the U.S. Marshal with the addresses provided under seal (ECF No. 28).29). The
Clerk shall also SEND sufficient copies of the first amended complaint (ECF No. 5), the
screening order (ECF No. 6), and this order to the U.S. Marshal for service on the
defendants. The Clerk shall SEND to plaintiff sufficient USM-285 forms. Plaintiff shall
have until Wednesday, April 15, 2020, to complete the USM-285 service forms and return
them to the U.S. Marshal, 400 South Virginia Street, 2nd Floor, Reno, Nevada 89501.

        If plaintiff fails to follow this order, the above-named defendants will be dismissed
for failure to complete service of process pursuant to Fed.R.Civ.P. 4(m).

       IT IS SO ORDERED.

                                                  DEBRA K. KEMPI, CLERK

                                           By:             /s/
                                                  Deputy Clerk
